Citation Nr: 0725536	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  97-20 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
December 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 decision of the Department of 
Veterans Affairs (VA) Huntington, Regional Office (RO) 
Satellite Rating Board.  Jurisdiction over the case was 
subsequently returned to the RO in Buffalo, New York.  In 
November 1998 and October 2003, the Board remanded the appeal 
for further evidentiary development.  In an August 2005 
decision, the Board denied the claim of entitlement to 
service connection for a psychiatric disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2007, the 
Court granted a joint motion of the parties and remanded the 
matter to the Board for action consistent with the joint 
motion.  

In July 1998, a Central Office hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is associated with the claims files.  


REMAND

In the joint motion, the parties agreed that VA failed to 
comply with the terms of a prior Board remand order, and in 
doing so, the Board failed to provide an adequate statement 
of reasons and bases to support its findings and 
determinations.  The parties noted that in the October 2003 
remand, the Board ordered that the veteran be examined by a 
VA psychiatrist, but the report on the December 2004 VA PTSD 
examination noted that he was examined by a "Thomas Eberle, 
PhD."  The parties noted that the record did not show and 
the Board did not discuss whether Thomas Eberle was a 
psychiatrist or otherwise qualified.  The parties agreed that 
the veteran should be scheduled for a new VA PTSD 
examination, to be conducted by a psychiatrist, instead of a 
psychologist or other type of mental health professional.  

In addition, in a brief filed thereafter in July 2007, the 
veteran's representative took exception to the Board's 
finding that the veteran engaged in consensual sex and was 
not a victim of a sexual assault or rape.  The veteran's 
representative advanced the argument that the veteran was a 
victim of quid pro quo sexual harassment, and that he 
acquiesced to unwelcome sexual conduct by his superior in an 
effort to further his military career by being able to attend 
NCO school.  The Board continues to find that the record 
fails to show the occurrence of a sexual assault or rape 
committed on the veteran.  Whether the elements of a claim of 
quid pro quo sexual harassment are present is not within the 
scope of this appeal for service connected compensation 
benefits under 38 U.S.C. §§ 1110, 1131.  Rather, the 
sufficiency of the stressor, whether described as consensual 
sex or acquiescence to unwelcome sexual conduct, that can 
support a diagnosis of PTSD is a clinical determination to be 
made by an examining mental health professional. 

The veteran's account of this incident in service also raises 
the question of willful misconduct in connection with any 
diagnosis of PTSD stemming from this incident, and this 
question has not yet been addressed by the RO.

In addition, while this case is in remand status, the RO or 
Appeals Management Center (AMC) should ensure that all notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is provided.

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO or AMC should arrange for the 
veteran to be examined by a VA 
psychiatrist, in order to determine the 
nature and extent of any currently 
present acquired psychiatric disorders.  
This psychiatrist must review the 
extensive material contained in the 
claims files and this should be reflected 
in the completed examination report.  
Based upon the examination of the veteran 
and a review of the historical material 
in the claims files, the psychiatrist 
should identify all currently present 
psychiatric disorders.  With respect to 
each currently present acquired 
psychiatric disorder, the examining 
psychiatrist should provide an opinion as 
to whether there is a 50 percent or 
better probability that the disorder was 
present in service, and if so, whether 
the disorder clearly and unmistakably 
pre-existed service and clearly and 
unmistakably underwent no permanent 
increase in severity as a result of 
service.  With respect to each currently 
present acquired psychiatric disorder 
that the psychiatrist believes developed 
subsequent to service, the psychiatrist 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that such disorder is 
etiologically related to service.

The psychiatrist should provide the 
supporting rationale for all opinions 
expressed.

With respect to the claimed PTSD, a 
diagnosis of PTSD under the DSM-IV 
criteria should be made or ruled out.  
For purposes of determining whether the 
veteran meets the criteria for a 
diagnosis of PTSD, the psychiatrist 
should assume that the stressor incident 
in service claimed by the veteran 
involved consensual sex to the extent 
that no sexual assault or rape occurred, 
and should consider the fact that the 
veteran was involved in a documented 
incident of indecent exposure in 1973 
(prior to the incident in 1975).  Whether 
the veteran's current contention that he 
acquiesced to unwelcome sexual conduct is 
a sufficient stressor to trigger PTSD is 
a clinical determination to be made by 
the psychiatrist.  If PTSD is diagnosed, 
the psychiatrist should identify the 
elements supporting the diagnosis.  If 
PTSD is not diagnosed, the psychiatrist 
should explain why the veteran does not 
meet the criteria for this diagnosis.

3.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other indicated 
development.

5.  Then, the RO or the AMC should 
readjudicate the claim seeking service 
connection for a psychiatric disability 
(including PTSD), to include, if 
appropriate, the question of willful 
misconduct as defined at 38 C.F.R. 
§ 3.1(n) ("...an act involving conscious 
wrongdoing or known prohibited action"), 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



